Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 02, 2016

The Court of Appeals hereby passes the following order:

A16A1170, A16A1190. JONES v. CARROLL (Two cases.)

      In this review of the imposition of discovery sanctions and the award of
attorney fees under OCGA § 9-15-14 (b), we granted appellant’s applications for
discretionary review in an excess of caution, given the limited facts stated in the
application and in order to review the appellant’s contentions with the benefit of the
entire record in both cases.
      A careful and complete review of the entire record and the briefs of the parties
leaves no doubt that, under the standard of review we must apply, there is no basis for
reversal on any ground alleged. Had the facts apparent from the entire record been
included in the applications, discretionary review would not have been granted.
Therefore, upon consideration of the entire record, applicable case law, and statutory
provisions, these discretionary appeals are hereby dismissed as having been
improvidently granted. See Woody v. State, 247 Ga. App. 684, 685 (545 SE2d 83)
(2001).
                                        Court of Appeals of the State of Georgia
                                                                             11/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.